Citation Nr: 0218704	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-05 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for pulmonary 
tuberculosis, reinfection type, moderately advanced, 
arrested 12-22-49, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
November 1946.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  In March 2001, the 
Board remanded the veteran's claim to the RO for further 
evidentiary development.

In his March 2000 substantive appeal, the veteran said 
that he stopped working due to shortness of breath 
associated with his old tuberculosis.  While it is not 
made clear in the record, by this statement, the veteran 
may be seeking to raise a claim of entitlement to a total 
rating based upon individual unemployability due to 
service-connected disabilities.  The matter is thus 
referred to the RO for appropriate clarification and 
consideration.


FINDINGS OF FACT

The objective and probative medical evidence of record 
reflects that in March 2002, the veteran's pulmonary test 
results reflect a Forced Expiratory Volume per one second 
(FEV-l) of 69 percent; there is no medical evidence of 
record to demonstrate a FEV-1 of 40 to55 percent 
predicted; or a ratio of Forced Expiratory Volume per one 
second to Forced Vital Capacity (FEV-1/FVC) of 40 to 55 
percent or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 40 to 
55 percent predicted.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for 
pulmonary tuberculosis, reinfection type, moderately 
advanced, arrested 12-22-49.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.97, Diagnostic Code 6843 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

In February 1947, the RO granted service connection for 
pulmonary tuberculosis, reinfection type, status post 
treatment with left pneumothorax and awarded a 100 percent 
disability rating under Diagnostic Code 6701.  Thereafter, 
because the medical evidence demonstrated that the 
veteran's tuberculosis was fully arrested, in 1950 the RO 
subsequently decreased the veteran's disability rating to 
a noncompensable level under Diagnostic Code 6721, 
effective from December 1960.

In June 1999, the RO received the veteran's claim for an 
increased (compensable) rating for his service-connected 
pulmonary disability.  

In July 1999, VA afforded the veteran a medical 
examination conducted by R.B., M.D.  According to the 
examination report, the veteran, who was 75 years old, was 
examined for his pulmonary tuberculosis-reinfection type.  
The veteran was short of breath on minimal exertion, said 
he could not currently work at all and walked very slowly.  
His tuberculosis was inactive and he was not currently 
treated for it.  The veteran had annual chest x-rays 
performed by a private physician.  The veteran did not 
push a lawnmower and was only able to do very light 
gardening at best.  He was able to brush his teeth, drive 
a car and take out the trash but could not climb stairs.

On examination, the veteran appeared well developed and 
well nourished with no signs of debility or dehydration 
and not in acute distress.  There were decreased breath 
sounds in the lower half of his left lung.  There was 
tachycardia at 104 beats per minute.  Diagnostic test 
results indicated a chest x-ray was very abnormal.  There 
was significant pleural thickening in the left hemothorax.  
The left hemothorax volume was decreased compared to the 
right.  Pleural space was wide in the superior lateral 
lung and the lateral chest and inferior left chest.  There 
was blotting of the costophrenic angle posterior on the 
lateral x-ray as well.  There were densities overlying the 
hemithorax, thought to represent pulmonary nodules or 
areas of peripheral parenchymal pleural density and 
calcification.  It was thought that the veteran either had 
previous tuberculosis or asbestos exposure but no distinct 
pleural calcification was not, that would go along with 
tuberculosis.  Further, in the right chest, there was some 
minimal pleural parenchymal thickening in the right spot.  
There was a small parenchymal density in the right upper 
chest, both less than one centimeter and not discretely 
calcific.  Indistinctness around the right heart border 
was noted.  The veteran did not appear to have pectus 
excavatum, but was thought to have a prominent 
cardiophrenic fat pad.  There were no additional areas of 
pleural thickening or pleural calcification on the right 
noted.  The heart was not enlarged and the aorta was 
mildly elongated but not focally dilated.  A right middle 
lobe process could not entirely be excluded on the x-ray.

Additionally, pulmonary function testing on the veteran 
revealed a FVC of a value of 2.72 liters, with a predicted 
value of 4.57 liters, that was 60 percent of predicted.  
After bronchodilators, the value was 2.84 liters that was 
62 percent of the predicted value.  The veteran's FEV-1 
was 2.23 liters, that was 65 percent of the predicted 
value of 3.45 liters and following bronchodilator was 2.24 
liters, that was also 65 percent of the predicted value.  
The FEV-1 over the FVC was 81.99 percent, expected being 
75.65 percent, that was 108 percent of predicted and after 
bronchodilator was 78.87 percent, that was 104 percent of 
predicted.  It was suggested that the veteran had at least 
mild chest restriction, probably as a result of his 
tuberculosis and previous treatment for pneumothorax.  
Diagnoses included pulmonary tuberculosis, reinfection 
type, inactive, status-post treatment with left 
pneumothorax with persistent to moderate restrictive lung 
disease.  Subjective factors included shortness of breath 
on minimal exertion and objective factors included chest-
x-ray and pulmonary function findings.

In August 1999, the RO awarded a 30 percent evaluation for 
the veteran's pulmonary tuberculosis, reinfection type, 
inactive, status-post treatment with left pneumothorax 
with persistent mild to moderate restrictive lung disease, 
under Diagnostic Code 6843.

Pursuant to the Board's March 2001 remand, in March 2002, 
VA afforded the veteran an examination by D.M., M.D.  
According to the examination report, the veteran 
complained of bouts of shortness of breath with activities 
such as exertion with mowing the grass or walking up hill.  
Prescribed inhalers were somewhat helpful.  He had 
frequent postnasal drip.  On examination, the veteran's 
blood pressure was 150/100 and his pulse was 52 beats per 
minute and irregular, for which he was advised to call his 
primary care physician, as he was unaware of having any 
heart problems.  He took blood pressure medication.  The 
veteran was alert, oriented, hydrated, well nourished and 
in no apparent distress.  Examination of the veteran's 
lungs revealed that there were decreased left breath 
sounds, compared to the right, most notably in the base of 
the left lung.  There was no shortness of breath during 
the examination or use of accessory muscles.  There were 
no wheezes, crackles, rubs or rhonchi noted. 

Further, the examination report indicates that chest x-ray 
showed significant pleural parenchymal scarring with 
calcification in the left chest, with milder scarring 
evident in the right apex.  There was no definite acute 
process or interval change.  Pulmonary function testing on 
the veteran revealed a FVC that was 71 percent of the 
predicted value and after bronchodilator, the value was 73 
percent of the predicted value.  The veteran's FEV-1 was 
64 percent of the predicted value and following 
bronchodilator was 69 percent of the predicted value.  The 
FEV-1 over the FVC was 71 percent and after bronchodilator 
was 74 percent.  These results were interpreted to show 
mild airflow obstruction with no significant response to 
the bronchodilator.  The ventilatory capacity and 
diffusing capacity were normal and the flow volume look 
was consistent with mild chronic obstructive pulmonary 
disease.  The DLCO was 26.3 percent of predicted value and 
after bronchodilator was 26.3 percent that was 124 percent 
of the predicted value.

The diagnoses were pulmonary tuberculosis, re-infection 
type, inactive, status post pneumothorax with residual of 
mild to moderate restrictive lung disease, pleural 
parenchymal scarring with calcifications left chest, with 
milder scarring right apex, mild airflow obstruction and 
mild chronic obstructive pulmonary disease (COPD).  
According to Dr. M., the veteran had a long-standing 
history of tuberculosis and apparently had a pneumothorax 
while hospitalized.  Thereafter, the veteran reported 
problems with shortness of breath.  He had difficulty 
mowing the yard or walking uphill and examination revealed 
that the veteran had decreased breath sounds on the left.  
In response to specific questions posed by the RO, Dr. M. 
noted that the veteran was hospitalized for a total of 
nineteen months, had adhesions and was discharged in 1946 
with arrested tuberculosis and was back to normal since 
that time.  The severity of the residual of the veteran's 
service-connected pulmonary tuberculosis was considered to 
be mild to moderate restrictive lung disease, pleural 
parenchymal scarring with calcifications left chest with 
milder scarring right apex; mild airflow obstruction and 
mild COPD.  According to Dr. M., using the American 
Medical Association's Guides to Evaluation of Permanent 
Impairment, the veteran would fall into Class 2 given his 
FVC and FEV1 and DLCO values equating, in the physician's 
opinion, to a 25 percent degree of impairment.

II. Analysis

A. Veterans Claims Assistance Act

The appellant has requested an increased rating for 
pulmonary tuberculosis, reinfection type, moderately 
advanced, arrested 12-22-49.  Before addressing this 
issue, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised 
the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must 
come forward first with evidence to well ground a claim 
before the Secretary of Veterans Affairs is obligated to 
assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  The examinations 
VA obtained in July 1999 and March 2002 fulfill these 
criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in April and July 2001 letters, the RO advised 
the veteran of the Veterans Claims Assistance Act and the 
new duty-to-assist regulations.  Copies of the letters 
were also sent to the veteran's accredited service 
representative.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (noting that VA must communicate with claimants 
as to the evidentiary development requirements of the 
VCAA).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that 
any additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that he 
has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  The medical examinations obtained by VA 
in July 1999 and March 2002 that are described above 
satisfied this obligation.  Thus, the Board is satisfied 
that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding his claim for 
an increased rating for pulmonary tuberculosis, 
reinfection type, moderately advanced, arrested 12-22-49.

Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claim pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it 
is applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B. Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of his 
service- connected disability, and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes. In addition, it is the judgment of the Board 
that this case presents no evidentiary considerations that 
would warrant an exposition of the remote clinical 
histories and findings pertaining to the disability at 
issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 
found in 38 C.F.R. Part 4 (2002).  The Board attempts to 
determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  When an unlisted condition is encountered it 
will be permissible to rate under a closely related 
disease to injury in which not only the functions 
affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

When entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board is well aware that the provisions of 38 C.F.R. § 
4.14 (2002) preclude the assignment of separate ratings 
for the same manifestations of a disability under 
different diagnoses.  However, impairment associated with 
a veteran's service- connected disability may be rated 
separately unless it constitutes the same disability or 
the same manifestation.  The critical element is that none 
of the symptomatology for any of the disorders is 
duplicative of or overlapping with symptomatology of the 
other conditions.  See Esteban v. Brown, 6 Vet. App. 259 
(1995).

Service-connection for chronic active, far advanced 
pulmonary tuberculosis with bilateral cavitation and 
pneumothorax was originally rated under Diagnostic Code 
6701 of the rating schedule, the diagnostic code that 
addressed the rating for far advanced, active chronic 
pulmonary tuberculosis.  Thereafter, in 1950, the 
veteran's service-connected pulmonary disability was 
evaluated under Diagnostic Code 6721 that evaluated 
chronic far advanced and inactive pulmonary tuberculosis.  
Effective October 7, 1996, the regulations pertaining to 
rating respiratory disorders were revised.  However, 
ratings for tuberculosis in the cases of veterans who were 
receiving or entitled to receive compensation for such on 
August 19, 1968 are protected by statute, and were not 
affected by these regulatory changes.  See Pub. L. 90-493 
(1968); 38 C.F.R. §§ 4.96(b), 4.97, Diagnostic Codes 6701, 
6721 (2002).

Under Diagnostic Code 6721 that pertains to chronic far-
advanced pulmonary tuberculosis, a general rating formula 
for inactive pulmonary tuberculosis is applicable.  For 
inactive pulmonary tuberculosis entitled on August 19, 
1968, an evaluation of 100 percent disabling is warranted 
for two years after the date of inactivity, following 
active tuberculosis that was clinically identified during 
service or subsequently.  Thereafter, for four years, or 
in any event, to six years after the date of activity, a 
50 percent rating is warranted.  Thereafter, for five 
years, or to eleven years after the date of inactivity, a 
30 percent rating is warranted.  In this case, the 
veteran's service-connected pulmonary tuberculosis was 
inactive for many years and evaluated as noncompensable 
since December 1960.

In August 1999, the RO awarded the veteran's service-
connected pulmonary disability a 30 percent evaluation 
under Diagnostic Code 6843.  Amendments to the respiratory 
disability regulations added Diagnostic Code 6843 that 
evaluated traumatic chest wall defect, pneumothorax, 
hernia, etc.  See Fed. Reg. 46, 720-731 (1996) codified as 
amended at 38 C.F.R. § 4.97 (2002).  Since the veteran 
filed his claim for an increased evaluation in June 1999, 
his disability must be considered under the current 
regulations.

Under the rating code currently in effect, the veteran's 
disability is evaluated under the general rating formula 
for restrictive lung disease.  Under this formula, if the 
FEV-1 is less than 40 percent of predicted value, or the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) is less than 40 percent, or the 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is less than 40 percent 
predicted, or the maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or there is cor pulmonale (right 
heart failure), or there is right ventricular hypertrophy, 
or there is pulmonary hypertension (shown by echo or 
cardiac catheterization), or there is an episode(s) of 
acute respiratory failure, or the veteran requires 
outpatient oxygen therapy, then a 100 percent evaluation 
is warranted.  38 C.F.R. § 4.97, Diagnostic Code 6843.

If the FEV-1 is 40 to 55 percent of predicted, or if the 
FEV- 1/FVC is 40 to 55 percent of predicted, or the DLCO 
(SB) is 40 to 55 percent of predicted, or there is maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit), a 60 percent evaluation is 
warranted.  Id.  If the FEV-1 is 56 to 70 percent of 
predicted, or the FEV-1/FVC is 56 to 70 percent of 
predicted, or the DLCO (SB) is 56 to 65 percent of 
predicted, a 30 percent evaluation is warranted.  Id.  If 
the FEV-1 is 71 to 80 percent of predicted, or the FEV-
1/FVC is 71 to 80 percent of predicted, or the DLCO (SB) 
is 66 to 80 percent of predicted, then a 10 percent 
evaluation is warranted.  Id.  The primary disorder may 
also be rated.  

Additionally, Note (1) states that a 100 percent rating 
shall be assigned for pleurisy with empyema, with or 
without pleurocutaneous fistula, until resolved.  Id.  
Note (2) states that following episodes of total 
spontaneous pneumothorax, a rating of 100 percent shall be 
assigned as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge. Id.  Note (3) adds that gunshot 
wounds of the pleural cavity with a bullet or missile 
retained in the lung, pain or discomfort on exertion, or 
with scattered rales or some limitation of excursion of 
the diaphragm or of lower chest expansion shall be rated 
at least 20 percent disabling.  Id.  Disabling injuries of 
shoulder girdle muscles (Groups I to IV) shall be 
separately rated and combined with ratings for respiratory 
involvement.  Involvement of Muscle Group XXI (DC 5321), 
however, will not be separately rated.  Id.

Upon review of the probative and objective medical 
evidence of record, the Board concludes that the criteria 
for an evaluation in excess of the currently assigned 30 
percent evaluation are not met as the most recent 
pulmonary function test results do not show an FEV-1 of 
40- to 55-percent predicted, or an FEV- 1/FVC of 40- to 55 
percent predicted, or a DLCO (SB) of 40- to 55-percent 
predicted.  The March 2002 examination results reflect a 
FVC of 73 percent of predicted, an FEV-1 of 69 percent and 
an FEV-1/FVC of 74 percent and a DLCO of 124 percent 
predicted.  Only the veteran's FEV-1 test results of 69 
percent warrant the currently assigned 30 percent 
evaluation.  Furthermore, the evidence of record does not 
show any recent episode of total spontaneous pneumothorax 
to warrant the assignment of 100 percent temporary 
evaluation.  See 38 C.F.R. § 4.97, 4.97, Diagnostic Codes 
6843, Note 2 (2002).  Additionally, for the above reasons, 
the evidence in this case is not so evenly balanced so as 
to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.3 (2002).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that his service-connected residuals of pulmonary 
tuberculosis, reinfection type, inactive, have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









ORDER


A rating in excess of 30 percent denied for pulmonary 
tuberculosis, reinfection type, moderately advanced, 
arrested 12-22-49, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

